Citation Nr: 1452208	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of spontaneous pneumothoraces, other than scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 2006.
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

When this case was before the Board in April 2013, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran contends that service connection is warranted for residuals of spontaneous pneumothoraces, other than the already service-connected scars.  He had spontaneous pneumothoraces in October 2004 and October 2005 during service.  In October 2005, he underwent a left thoracoscopy with mechanical pleural abrasion.  

The Veteran has reported that since service, he has variously experienced symptoms such as shortness of breath, pain on his left side where incisions were made, left chest wall pain and stiffness, neck pain, and headaches.  He contends these are all due to his spontaneous pneumothoraces and resulting treatment in service.

Pursuant to an April 2013 Board remand, the Veteran was afforded a VA examination in May 2013 to determine the nature and etiology of his claimed residuals of spontaneous pneumothoraces.  The Veteran reported that he had gotten neck pain and stress knots five to six times in the past year but that he had not experienced chest pain in the last year and a half.  The examiner concluded that because the Veteran was no longer experiencing chest pain, his residual symptoms had resolved and no opinion was necessary.

The examination report is inadequate.  First, the Veteran did report that he still experienced symptoms of neck pain and stress knots, indicating that not all claimed residuals had resolved.  Also, the examiner should have provided opinions regarding the etiology of all residual symptoms the Veteran had reported at any time during the period of the claim, regardless of whether he was currently experiencing them at the time of the examination.  Therefore, this claim must be remanded for a new VA examination with an opinion addressing whether any residuals of spontaneous pneumothoraces, other than scars, have been present at any time during the period of the claim and addressing the symptoms that the Veteran's believes are residuals of the spontaneous pneumothoraces.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

2.  Then, the Veteran should be afforded a VA examination by an examiner (other than the May 2013 examiner) with sufficient expertise to determine whether the nature any residuals of spontaneous pneumothoraces, other than scars, that have been present since the Veteran's discharge from service.  All pertinent evidence in Virtual VA and VBMS must be made available to and reviewed by the examiner.  

The examiner should identify all residuals of spontaneous pneumothoraces, other than scars, that have been present at any time since the Veteran's discharge from service.  In doing so, the examiner should specifically address the symptoms claimed by the Veteran to be residuals of spontaneous pneumothoraces.  If the examiner is of the opinion that any of the claimed residuals are not attributable to the spontaneous pneumothoraces or treatment thereof, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed residuals are otherwise attributable to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

